Citation Nr: 0327935	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty during the Korean Conflict 
from January 1952 to July 1953, and received the Purple Heart 
Medal for injuries sustained in combat.  He died in April 
2001.  The appellant is the surviving spouse of the deceased 
veteran.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 and entitlement to DIC benefits based on the 
provisions of 38 U.S.C.A. § 1318.  The appellant filed a 
notice of disagreement regarding these issues in December 
2001.  A RO Decision Review Officer issued a statement of the 
case in July 2002 and the appellant perfected her appeal 
later that month. 

The Board notes that the November 2001 rating decision also 
denied entitlement to Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  The 
appellant did not express disagreement with that 
determination.

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A.  § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which would either explain why certain 
regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- were 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her DIC claim.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 2001, at age 73, and that the immediate cause of death 
was cardiopulmonary arrest due to coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for right lower extremity, below the knee 
amputation, rated 60 percent disabling; incomplete paralysis 
of the serratus anterior muscle of the right leg, rated 20 
percent disabling; and hepatitis, calculus of the right 
ureter, and scars of the left lower extremity, buttocks and 
right hand, each rated 0 percent disabling.  His combined 
rating was 70 percent.  

3.  A preponderance of the medical and other evidence of 
record shows that a service-connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death.

4.  The veteran established entitlement to a total disability 
rating based on individual unemployability (TDIU), effective 
August 11, 1999.  



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. 
§§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. § 
1310.  In essence, the appellant asserts that the veteran's 
service-connected disabilities led to his fatal 
cardiopulmonary arrest.  She accordingly contends that 
service connection for the cause of the veteran's death is 
warranted.  Alternatively, she seeks DIC benefits pursuant to 
38 U.S.C.A. § 1318.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  However, the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
VCAA has no effect on an appeal where the law is dispositive 
of the matter. 
See Manning v. Principi, 16 Vet. App. 534 (2002).  For 
reasons expressed below,   
The DIC claim is dependent upon the application of the law; 
the facts are not in dispute.  Accordingly, the Board 
determines that the VCAA is applicable to the death claim 
under 38 U.S.C. § 1310 but not to the DIC claim under 
38 U.S.C. § 1318.  The Board adds, however, that in any event 
the RO appears to have provided the appellant with ample 
notice even with respect to the DIC claim. 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the appellant has been informed of the various 
requirements of law pertaining to her appeal in the July 2002 
Statement of the Case (SOC).  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in letters dated 
in May 2001 and in August 2001.  These letters advised the 
appellant of the provisions relating to the VCAA, to include 
advising her that she could provide medical evidence showing 
that the disability which caused the veteran's death was 
incurred in or aggravated in service.  

The letter dated August 13, 2001 specifically referenced the 
VCAA and informed the appellant of the relative 
responsibilities of VA and herself.  The August 2001 letter 
also informed her that she could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  

The Board notes that, even though the letters requested a 
response within "60 days" (the May 2001 letter) or "by 
October 1, 2001" (the August 2001 letter), they also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence in support 
of her claim, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired.  

The Board concludes that the VCAA notification letters sent 
to the appellant in May and August 2001 are legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a 
VCAA notification letter because the regulations are contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the letters sent to the 
veteran expressly notified her that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, she was 
notified properly of her statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the appellant has had over two 
years to submit evidence in support of her claims (filed in 
May 2001), and in fact, she has submitted evidence and 
argument in supper of her claims. 
It therefore appears pointless to require VA to wait still 
longer to adjudicate this long-standing appeal when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time she had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The appellant in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-days notice of transfer of 
the claims file to the Board that she had more time to submit 
evidence.  Since the appellant has been informed that she had 
a year to submit evidence and information in support of her 
claims, and she was provided at least one year to submit 
evidence after the VCAA notification, and it is clear that 
she has nothing further to submit, the adjudication of her 
claims by the Board at this time will proceed.

Based on the above, the Board concludes that the appellant 
has been amply informed of what is required of her and of VA 
in connection with her claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, a report of VA examination, a private physician's 
statement, terminal hospital records and a VA medical 
opinion.  A VA medical opinion, which will be discussed 
below, was obtained in October 2001.  Obviously, a physical 
examination is not possible in this case.  There is no 
indication that there exists any other evidence which has a 
bearing on this case.  The appellant and her representative 
have pointed to none, and the Board has identified none.

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2002).

Because the Board believes that all appropriate procedural 
steps have been taken, it will move on to a discussion of the 
merits of the appellant's claims.

Factual Background

A marriage certificate shows that the veteran and the 
appellant were married in September 1949.  

The veteran served honorably on active duty during the Korean 
Conflict from January 1952 to July 1953.  He was awarded the 
Purple Heart Medal.  

In October 1952, the veteran sustained multiple shrapnel 
wounds which resulted in the amputation of his right leg and 
partial paralysis of the serratus anterior muscle of the 
right leg.    

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a 
cardiovascular disorder during his period of active service 
or at the time of service separation.  On separation 
examination in July 1953, the cardiovascular system was 
normal and blood pressure was 118/70.

A VA rating decision of December 1953 granted service 
connection right lower extremity, below the knee amputation, 
rated 60 percent disabling; incomplete paralysis of the 
serratus anterior muscle of the right leg, rated 20 percent 
disabling; and hepatitis and calculus of the right ureter, 
each rated 0 percent disabling.  His combined rating was 70 
percent.  The veteran was also awarded special monthly 
compensation on account of loss of use of one lower 
extremity.  A VA rating decision of July 1954 granted service 
connection for scars of the left lower extremity, buttocks 
and right hand, rated as 0 percent disabling from August 1, 
1953.  

On VA general medical examination in July 1954, the veteran's 
cardiovascular system was normal, blood pressure was 110/70, 
and pulse rate was 76.  A genitourinary evaluation was 
normal.  A chest X-ray revealed that his heart and lungs were 
normal.  

VA examination in January 1961 revealed no abnormalities of 
the cardiovascular system.  There were multiple well-healed, 
nontender and nondisabling gunshot wound scars of the 
buttocks, right thigh, and right hand.  The veteran wore an 
artificial limb on his right leg with comfort and good 
function.  A special gastrointestinal examination revealed an 
active duodenal ulcer.  

A Medical Statement for Pension dated in December 1975 
indicated that the veteran had an acute heart attack that 
month which required hospitalization. VA medical records 
reflect that the veteran was seen in March 1976 for follow-up 
concerning arteriosclerotic heart disease and questionable 
hypertensive cardiovascular disease.  It was noted that he 
had done well since discharge following the December 1975 
heart attack.  He was walking approximately three miles a day 
without major difficulty.  The veteran indicated that 
approximately two years prior he was told that his blood 
pressure was somewhat elevated and he was placed on 
medication.  Since his discharge from the hospital, he had 
taken no medication for hypertension.  Evaluation of the 
heart was normal, except for a slightly irregular pulse.  An 
electrocardiogram (EKG) was suggestive of an old inferior 
myocardial infarction and left anterior hemiblock.  

VA medical records indicate that the veteran had advanced 
carcinoma of the prostate and underwent bilateral orchiectomy 
in May 1991.  

In a May 1977 decision, the Board denied entitlement to a 
TDIU.  In August 1999, the veteran submitted a new claim for 
a TDIU.  Attached were statements from two private 
physicians.  Both physicians stated that they had followed 
the veteran for several years.  In an October 1993 statement, 
Dr. M.B. indicated that as a result of multiple medical 
problems, including a previous myocardial infarction, 
coronary bypass surgery, right below-the-knee amputation, and 
hypertension, the veteran was completely and permanently 
disabled.  Dr. M.B.'s field of medical expertise is 
identified in his letterhead as being in cardiology.  In an 
August 1999 statement, Dr. W.W. reported that the veteran had 
increasing difficulty with his prosthesis and spent most of 
the day in a wheelchair.  Dr. W.W.'s field of medical 
expertise is identified in his letterhead as being in 
internal medicine.  

On VA examination in September 1999, the veteran reported 
that following discharge from service he worked as a tractor 
operator on a farm until 1974 when he had his first heart 
attack.  He then worked in a factory with light duties until 
he retired in 1990.  Throughout the 1990's, he had several 
surgeries including AAA repair and coronary artery bypass 
graft with several implantations of defibrillator.  He also 
underwent an orchiectomy in 1992 and was a diabetic.  The 
examination also noted that the veteran complained about his 
stump becoming sore and blistered.  He reported that he had 
problems with the prosthesis mainly because he had lost 
weight and also because of nerve pain.  He stated that he 
could walk about two blocks and then would have to leave the 
prosthesis off due to soreness.  He averaged being on his 
feet about 20 percent of the time.  He used his wheelchair at 
home, but sat on the couch most of the time.  

The veteran was admitted to the North Mississippi Medical 
Center on April 9, 2001 for right lower lobe pneumonia.  It 
was noted that chest x-ray a few weeks prior revealed 
probable right lower lobe pneumonitis.  The veteran had not 
been responsive to outpatient antibiotic therapy and was 
admitted for further evaluation and management.  The veteran 
reported that he had smoked in the past, but not recently.  
Two days after being admitted, the veteran went into 
respiratory arrest after vomiting.  After failing to respond 
to advanced cardiac life support after 30 minutes, he was 
pronounced dead.  The death certificate shows that the 
veteran died in April 2001 at the age of 73.  The immediate 
cause of death was cardiopulmonary arrest due to coronary 
artery disease.  There is no indication that an autopsy was 
performed.

At the time of the veteran's death, service connection was in 
effect for right lower extremity, below the knee amputation, 
rated 60 percent disabling; incomplete paralysis of the 
serratus anterior muscle of the right leg, rated 20 percent 
disabling; and hepatitis, calculus of the right ureter, and 
scars of the left lower extremity, buttocks and right hand, 
each rated 0 percent disabling.  His combined rating was 70 
percent.  A November 1999 rating decision had granted 
entitlement to TDIU, effective August 11, 1999.  

In May 2001, the appellant, widow of the veteran, filed an 
application for VA death benefits seeking service connection 
for the cause of the veteran's death.  The appellant 
submitted evidence in support of her claim in June 2001.  The 
evidence included a June 2001 statement from the pastor at 
her church.  The statement was also signed by five deacons of 
the church.  The pastor indicated that they were aware of the 
injuries sustained by the veteran during the Korean Conflict 
and that in their estimation these injuries greatly 
contributed to his death.  

The appellant also submitted a June 2001 statement from Dr. 
W.W. (the same physician who authored the August 1999 
statement), wherein he stated the following:

This amputation caused [the veteran] 
tremendous difficulty, as you can 
imagine.  His activities of daily living 
were challenging without constant help in 
his last years.  This disability made his 
recovery from cardiovascular disease 
impossible.  He was unable to exercise, 
therefore he was made more susceptible to 
heart attack and other vascular disease 
such as an abdominal aortic aneurysm.  As 
a result of a weakened heart, he was 
wheelchair bound because of his inability 
to walk, and this led him to a fatal 
urinary tract infection.  He was unable 
to obtain prosthesis for almost a year 
prior to his death that would fit 
properly, and he suffered a great deal of 
pain in trying to walk.  

In my opinion, his combat injury directly 
contributed to his death.  

In September 2001, the RO requested a review and analysis of 
the veteran's claims folder and any available medical records 
in the veteran's chart by a VA cardiovascular specialist and 
a medical opinion from that cardiovascular specialist as to 
whether or not the veteran's amputation contributed 
materially and substantially to his cause of death.  The 
veteran's complete claims folder was provided for review.

In an October 2001 medical opinion, a VA cardiovascular 
specialist, Dr. M.E. stated that he had reviewed the 
veteran's complete medical records.  Dr. M.E. stated that the 
medical records indicated the presence of extensive 
arteriosclerotic vascular disease with a history of abdominal 
aortic aneurysm repair in 1991, history of prior myocardial 
infarction in 1974 and 1992, history of bypass surgery in 
1993, and ventricular tachycardia with placement of 
implantable defibrillators in 1993 and replacement in 1995 
and 1998.  In addition, the veteran's history was significant 
for a stroke from which he recovered with minimal residual, 
hypertension, hyperlipidemia, peripheral vascular disease, 
diabetes mellitus, and congestive heart failure.  Dr. M.E. 
stated that the veteran's risk factors for arteriosclerotic 
cardiovascular disease were hypertension, cigarette smoking 
by past history, diabetes mellitus, and hyperlipidemia.  Dr. 
M.E. further observed that according to available records the 
veteran's demise resulted from complications of pneumonia 
and/or urinary tract infection.   

Dr. M.E. noted that the veteran's service-connected 
amputation could have contributed to his death in one of two 
ways.  First, by imposing inability to perform physical 
activity the risk of the veteran developing arteriosclerotic 
cardiovascular disease was increased.  Dr. M.E. noted, 
however, that prior to development of arteriosclerotic 
vascular disease in the early 1990's the veteran was 
ambulatory and his ability to exercise was not significantly 
restricted until or after development of arteriosclerotic 
disease in the mid or late 1990's.  Second, the amputation 
could have resulted in a debilitated state thereby increasing 
the likelihood that his infection would be fatal.  In this 
regard, Dr. M.E. noted that although the veteran was 
wheelchair bound by the time of his death, this was primarily 
the result of his heart condition as noted in Dr. W.W.'s June 
2001 letter.  Dr. M.E. opined that, based on available 
evidence, although the veteran's below-the-knee amputation 
ultimately led to an inability to walk in his last years of 
life, this was not a major factor in his ultimate demise, but 
rather his generalized debilitated state as a result of 
extensive arteriosclerotic vascular disease and complications 
thereof was the primary contributing factor.  

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2002).

Analysis

The appellant seeks service connection for the cause of the 
veterans death.  In essence, she contends, and has presented 
competent medical evidence in support of her contention, that 
the veteran's service-connected disabilities, in particular 
his right leg amputation, caused or contributed to his death.  
Two theories, which are not necessarily mutually exclusive, 
have been posited: first, the amputation caused a lack of 
exercise which led to heart disease; and second, that the 
service-connected disabilities led to the veteran's debility 
which made it difficult to fight off infections and hastened 
his death.   

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, it is uncontroverted that the veteran is dead.  
The first element has obviously been satisfied. 

With respect to the second element, as an initial matter, the 
Board will explore whether there is evidence of in-service 
aggravation of cardiovascular disease.  The veteran's death 
certificate, executed by a medical doctor, shows that he died 
in April 2001 at the age of 73, and that the immediate cause 
of death was cardiopulmonary arrest due to coronary artery 
disease.  

The medical and other evidence of record does not indicate 
that coronary artery disease was manifested during active 
service, at the time of service separation, or within any 
applicable presumptive period.  In particular, the medical 
evidence of record discloses no findings of heart or 
cardiovascular disease, including arteriosclerosis, or 
organic heart disease on the VA general medical examinations 
conducted in July 1954 and in January 1961, and a chest X-ray 
in July 1954 revealed that the veteran's heart and lungs were 
normal.  Treatment for arteriosclerotic heart disease 
evidently began in December 1975, 22 years after service 
separation, following an acute heart attack.  Thus, service 
connection for the veteran's heart disease, including 
coronary artery disease is not warranted on a direct or 
presumptive basis.  

The appellant does not appear to contend that the veteran's 
fatal cardiovascular disease started during service.  Rather, 
as indicated above she contends that his service-connected 
disabilities caused or contributed to his demise.   

At the time of the veteran's death, service connection was in 
effect for right lower extremity below the knee amputation, 
rated 60 percent disabling; incomplete paralysis of the 
serratus anterior muscle of the right leg, rated 20 percent 
disabling; and hepatitis, calculus of the right ureter, and 
scars of the left lower extremity, buttocks and right hand, 
each rated zero percent disabling.  His combined rating was 
70 percent.   Element (2) is  accordingly satisfied to that 
extent.  The Board will therefore move on to a discussion of 
element (3), medical nexus between these service-connected 
disabilities and the veteran's death.  

In essence, the appellant contends that the veteran's 
service-connected disabilities, in particular, the shrapnel 
wounds he carried in his body and the amputation of his right 
leg, were contributing factors to his death.  The Board 
observes that it does not appear that the appellant or her 
representative are contending that the service-connected 
incomplete paralysis of the serratus anterior muscle on the 
right leg, hepatitis or calculus of the right ureter played 
any role in the veteran's death.  The evidentiary record 
contains no indication whatsoever that those three 
disabilities had anything to do with the veteran's demise.  
Indeed, they do not appear to have been mentioned for decades 
before his death.  Accordingly, the Board's discussion will 
be focused on the service-connected below-the-knee amputation 
and shell fragment wound scars.

Although the appellant has argued that a connection exists 
between the veteran's service-connected disabilities and his 
death, it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and her 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The same reasoning applies to the 
appellant's pastor's June 2001 statement, in which he 
indicates that he and several deacons at the church feel that 
the injuries the veteran suffered during the Korean Conflict 
greatly contributed to his death.  Although these individuals 
are competent to report on the difficulty the veteran's 
disabilities caused him, they are not competent to opine on 
medical matters such as the cause of his death.  See also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Court has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that such should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Court has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).

The only competent medical evidence of record which tends to 
support the appellant's claim is a statement from the 
veteran's private physician, Dr. W.W., dated in June 2001.  
In that statement, Dr. W.W. indicated that the veteran's 
amputation caused him tremendous difficulty and made his 
recovery from cardiovascular disease impossible.  Dr. W.W. 
stated that the veteran's inability to exercise resulted in 
him having a weak heart and made him more susceptible to 
having a heart attack.  He further stated that being 
wheelchair bound and unable to walk caused the veteran to 
have a fatal urinary tract infection.  Dr. W.W. was of the 
opinion that the veteran's combat injury directly contributed 
to his death.  

The Court has consistently rejected the adoption of the 
"treating physician" rule.  See White v. West, 11 Vet. App. 8 
(1998); Winsett v. West, 11 Vet. App. 420 (1998).  However, 
the Court has made it clear that such opinions may not be 
ignored.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-3 
(1993).

There are several obvious flaws in the opinion of Dr. W.W.  
Dr. W.W., who is an internist, made no mention of the 
veteran's hypertension, smoking history, diabetes mellitus 
and hyperlipidemia as possible factors in the development of 
his coronary artery disease.  He did not discuss other 
significant aspects of the veteran's medical history, 
including the prostate cancer which evidently metastasized to 
the testes, necessitating their removal.  In addition, he 
offered no findings related to physical examination of the 
veteran and did not indicate that he possessed any particular 
expertise, knowledge or skill pertinent to cardiovascular 
diseases.  See Guerrieri, 4 Vet. App. at 470-471.

In September 2001, the RO requested a review and analysis of 
the veteran's claims folder and the medical records in the 
veteran's chart by a VA cardiovascular specialist.  In an 
October 2001 medical opinion, a VA cardiovascular specialist, 
Dr. M.E., indicated that he had reviewed the veteran's claims 
file and provided a summary of the pertinent records, 
including Dr. W.W.'s June 2001 statement.  After noting the 
veteran's medical history, Dr. M.E. stated that the veteran's 
risk factors for atherosclerotic cardiovascular disease were 
hypertension, cigarette smoking by past history, diabetes 
mellitus, and hyperlipidemia.  

It is clear that the Dr. M.E. reviewed Dr. W.W.'s statement, 
and he provided comment thereon.  In essence, he agreed in 
substance with the general contentions advanced by Dr.  W.W. 
but further indicted with respect to each that they did not 
apply under the facts of this case. Dr. M.E. noted that the 
veteran's service-connected amputation could have contributed 
to his death by imposing inability to perform physical 
activity, thereby increasing his risk of developing 
arteriosclerotic cardiovascular disease.  Dr. M.E. noted, 
however, that prior to development of arteriosclerotic 
vascular disease in the early 1990's the veteran was 
ambulatory and his ability to exercise was not significantly 
restricted until after development of arteriosclerotic 
disease in the mid or late 1990's.  Second, Dr. M.E. agreed 
with the general premise that the amputation could have 
resulted in a debilitated state, thereby increasing the 
likelihood that an infection would be fatal.  In this regard, 
however, Dr. M.E. noted that although the veteran was 
wheelchair bound by the time of his death, this was primarily 
the result of his heart condition, not the long-standing 
service-connected right lower extremity disability.  Dr. M.E. 
opined that, based on available evidence, the veteran's 
below-the-knee amputation was not a major factor in his 
ultimate demise, but rather his generalized debilitated state 
was a result of extensive arteriosclerotic vascular disease 
and complications thereof, which was the primary contributing 
factor.  

The Board believes that the opinion of the VA cardiovascular 
specialist, Dr. M.E., carries significant weight.  Dr. M.E., 
unlike Dr. W.W., an internist, is a specialist in 
cardiovascular diseases.  See Black v. Brown, 10 Vet. App. 
279, 284 [factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty].  Dr. 
M.E. reviewed the veteran's complete claims folder and VA 
medical records.  Dr. M.E. listed other risk factors in the 
veteran's medical history which could have contributed to his 
atherosclerotic cardiovascular disease.  After considering 
all of these factors and the medical evidence, Dr. M.E. found 
no nexus or linkage between the veteran's arteriosclerotic 
vascular disease and his service-connected below-the-knee 
amputation.    

In short, based on Dr. M.E.'s expertise, his review of the 
records and his discussion of various factors in connection 
with the veteran's death, the Board finds his opinion to be 
better informed and more probative that that of Dr. W.W., who 
as indicated above is not a cardiologist and who did not 
fully discuss significant evidence.  The Board therefore 
believes that the opinion of Dr. M.E. carries greater weight 
of probative value.  See Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) [the Board may appropriately favor the 
opinion of one competent medical authority over another].

In summary, a preponderance of the evidence of  record does 
not establish that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2002).  The veteran's 
coronary artery disease shown as the immediate cause of the 
veteran's death was not clinically demonstrated during 
service or within any applicable presumptive period following 
service.  In addition, as discussed in detail above, in the 
opinion of the Board, a preponderance the medical evidence of 
record does not show that the veteran's service-connected 
below-the-knee amputation of the right leg and/or other 
service-connected disabilities was either a principal or a 
contributory cause of his death.  Although there is medical 
opinion evidence to the effect that the service-connected 
below-the-knee amputation led to the veteran's death due to 
urinary tract infection, such evidence is outweighed by the 
medical opinion referred to above which concludes that no 
such connection exists.  

Finally, the Board observes that the veteran was not rated as 
100 percent disabled, so the provisions of 38 C.F.R. § 
3.312(c)(3) (2002) are inapplicable.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  The benefits sought on appeal are denied.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability. 38 U.S.C.A. § 
1318 (West 2002).  

As noted in the Introduction, in August 2001 VA temporarily 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C. § 1318 in response to the Federal 
Circuit's decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) [NOVA I].  The stay was to remain in 
effect pending completion of VA rulemaking specified by the 
Federal Circuit.  Based on subsequent VA rulemaking, the 
Federal Circuit decided National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d  
1373 (Fed. Cir. 2003) [NOVA II].  In NOVA II, the Federal 
Circuit revised the stay order imposed in NOVA I.  The 
Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C.A. § 1318 to bar 
the filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a veteran 
had service-connected disability rated as totally disabling 
but was not receiving compensation because of one of the 
stated reasons shown in the regulation.  See 38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

Analysis

As discussed above, in order for DIC benefits to be awarded 
to the appellant under the provisions of 38 U.S.C.A. § 1318, 
it must be established that the veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  [The veteran was not 
a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1953, so those parts of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22 (2003), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d 
at 1365.  

The evidence of record at the time of the veteran's death 
shows that he had established service connection for right 
lower extremity, below the knee amputation, rated 60 percent 
disabling; incomplete paralysis of the serratus anterior 
muscle of the right leg, rated 20 percent disabling; and 
hepatitis, calculus of the right ureter, and scars of the 
left lower extremity, buttocks and right hand, each rated 0 
percent disabling.  His combined rating was 70 percent from 
August 1, 1953.  The RO had granted a TDIU effective from 
August 11, 1999.  Hence, the veteran's total disability 
rating was in effect for 20 months immediately prior to his 
death, well short of the 10 year period required under 
38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC benefits under § 1318(b) on the grounds that 
the veteran had actually been in receipt of, or actually 
established entitlement to, a total rating for 10 years prior 
to his death.  38 C.F.R. § 3.22 (2002).

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment) "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date.  See 38 C.F.R. § 3.22(b)(3) (2003).  

In this case, there is no specific contention in the record 
that the May 1977 Board decision which denied the veteran's 
claim of entitlement to TDIU was clearly and unmistakably 
erroneous.  

In short, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) [in a case where the law and not 
the evidence is dispositive, a claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law].  







CONTINUED ON NEXT PAGE



ORDER

Service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1310 is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



